Title: To George Washington from Charles-René-Dominique Sochet Destouches, 25 February 1781
From: Destouches, Charles-René-Dominique Sochet
To: Washington, George


                        
                            Monsieur
                            a Newport Le 25. Fevrier 1781
                        
                        La division de Lescadre du roi que j’avois expedié pour la Baye de Chesapeak vient de rentrer apres avoir
                            causé un assez grand dommage aux ennemis, et Leur avoir enlevé Le vaisseau Le Romulus de 44 canons; mais elle n’a pu
                            executer L’objet principal de sa mission par ce que Les fregates de l’escorte d’Arnold et La plus grand partie de ses
                            transports ont remonté, comme l’avoit prevu votre excellence, dans La riviere d’Elizabeth, et que Le peu de profondeur de
                            cette riviere n’a pas permis aux vaisseaux du roi de la suivre.
                        Cependant, cette expedition n’a pas éte tout a fait sans succès, même pour l’objet qui importe si fort a
                            L’Amérique, puisqu’en ajoutant un vaisseau de quelque force a mon escadre, elle me met a même de la tenter une seconde
                            fois avec de plus grands moyens. Je n’ai pas hesité aussitôt que j’ais vu mes forces en etat de faire tête à celle des
                            ennemis, a disposer L’escadre entier a mettre en mer, et a proposer a mr Le Comte de Rochambeau de transporter en Virginie
                            une division de son armée, selon le desir de votre excellence.
                        ce general a destiné un corps de 1100 hommes pour cette expedition, et jusqu’a que vers le 5 du mois prochain
                            ce detachement sera embarqué et mon escadre en etat de mettre a la voile. Je ferai tous mes efforts pour proteger La
                            jonction des troupes Americaines que votre excellence a fait marcher vers la bouche de L’Elk, et qu’elle destine à cooperer
                            avec nous; cependant je ne dissimulerai pas qu’il est a craindre que L’escadre ennemie a y apportéé des obstacles, et cela
                            d’autant plus aisement que je serai probablement obligé d’abandonner toute la partie septentrionale de la baye pour
                            pouvoir couper surement toute retraite aux troupes d’Arnold, si elles sont encore dans La rivière d’Elizabeth.
                        J’eusse desiré que votre excellence eut bien voulu me faire part directement de ses projets, pour me mettre en
                            etat de Les remplir Le plus complettement qu’il sera possible; mais il me suffit d’en avoir été informé de quelque maniere
                            que ce soit, pour que je me porte avec la plus grand ardeur a employer les forces qui sont sous mon commandement au succès
                            de vues de votre excellence, et a l’avantage de L’Amerique. J’ai L’honneur d’être avec respect, Monsieur, de votre
                            excellence Le tres humble et tres obeissant serviteur
                        
                            Destouches
                        
                    